COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              VIRGINIA HOSPITAL CENTER AND
               SAFETY NATIONAL CASUALTY CORP.
                                                                                MEMORANDUM OPINION*
              v.     Record No. 0959-14-4                                            PER CURIAM
                                                                                  SEPTEMBER 16, 2014
              FAUSTINE COOPER

                               FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                              (Lynn McHale Fitzpatrick; Brandi R. Howell; Franklin &
                              Prokopik, P.C., on brief), for appellants.

                              (Gerald G. Lutkenhaus, on brief), for appellee.


                     Virginia Hospital Center and its insurer (collectively “employer”) appeal from an April

              22, 2014 decision of the Workers’ Compensation Commission finding that bilateral knee

              replacement surgeries recommended by Faustine Cooper’s treating physician were causally

              related to her February 24, 2010 compensable injury. On appeal, employer contends the

              commission erred by finding the recommended surgery was causally related to Cooper’s injury.

                     Upon reviewing the record and the parties’ briefs, we conclude that this appeal is without

              merit. Accordingly, we summarily affirm the commission’s decision. Rule 5A:27. We affirm

              for the reasons stated by the commission in its final opinion. See Cooper v. Virginia Hosp. Ctr,

              JCN VA00000241536 (Apr. 22, 2014). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.